DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 December 2019, 06 August 2020, and 05 October 2020 have been considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a system for managing appropriateness of use of consumables for a printing apparatus, the system comprising: 
an information recording unit attached to a container containing consumables for a printing apparatus, individual information of the container being recorded in the information recording unit; 
a management apparatus configured to manage quality information about consumables contained in each container; 

a printing apparatus including: 
a passcode input accepting unit configured to accept input of a passcode from an external source; and 
an information reading unit configured to read the individual information recorded in the information recording unit, the printing apparatus performing printout using the consumables, wherein 
when the management apparatus receives the individual information transmitted from the terminal apparatus, the management apparatus determines, based on the quality information, whether to allow use of consumables contained in the container corresponding to the received individual information, and when the management apparatus determines to allow use of the consumables, the management apparatus creates a passcode based on the received individual information and transmits the created passcode to the terminal apparatus, and 
the printing apparatus performs a predetermined authentication verification process based on the individual information read by the information reading unit from the information recording unit attached to the target container and the passcode accepted by the passcode input accepting unit, to determine whether to allow use of the consumables contained in the target container.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
Regarding claims 2-11,
These claims are considered to be allowable due to their dependency on claim 1. 

Regarding claim 12,
The primary reason for allowance for this claim is the inclusion of the limitations of a method for managing appropriateness of use of consumables for a printing apparatus, the method comprising: 
a consumables shipping step of shipping a container containing consumables for a printing apparatus, with an information recording unit attached to the container, individual information of the container being recorded in the information recording unit; 
an individual information transmitting step of reading individual information recorded in an information recording unit attached to a target container, and transmitting the read individual information to a management apparatus that manages quality information about consumables contained in each container, the individual information transmitting step being performed by a terminal apparatus; 
a passcode transmitting step of receiving the individual information transmitted from the terminal apparatus, determining, based on the quality information, whether to allow use of consumables contained in the container corresponding to the received individual information, and creating a passcode based on the received individual information to transmit the created passcode to the terminal apparatus when it is determined to allow use of the consumables, the passcode transmitting step being performed by the management apparatus; 
a passcode input accepting step of accepting input of a passcode from an external source; and 


It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2018/0326735) discloses a printer chip that comprises a chip control circuit, a data memory unit used for storing data, and a communication unit used for communication with a printer, wherein the data memory unit and the communication unit are electrically connected with the chip control circuit, and the data memory unit 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853